Opinion by
Walker, J.
It appeared from the record that the result was due to ■an honest difference of opinion, the importer believing that the drums should be -entered at the value of used drums, whereas the Government believed the value of new drums should apply. A reappraisement was called for, but it was later decided to export products made with the use of imported oil and obtain drawback thereon, and in order to facilitate the payment of such drawback instructions were issued to abandon the appeal. The court was satisfied that entry was made *322without intention to defraud the revenue of the United States or to conceal or misrepresent the facts. The petition was therefore granted.